 ZENGEL BROS.203Zengel Brothers,Inc., and F&J Zengel Plumbing& Heating,Inc.andRoad Sprinkler FittersLocalUnion No. 669 and Sprinkler FittersLocal Union No.696,United Association ofJourneymen and Apprentices of the Plumbing &Pipe Fitting Industry of the United States andCanada,AFL-CIO. Cases 22-CA-15624 and22-CA-15636April 11, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 26, 1989, Administrative LawJudge D. Barry Morris issued the attached deci-sion. The Respondent filed exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings,' and conclu-sions and to adopt the recommended Order asmodified.2AMENDED CONCLUSIONS OF LAWSubstitute the following for the judge's Conclu-sion of Law 4."4. By withdrawing its recognition of the Unionsby refusing to abide by and adhere to the collec-tive-bargaining agreements with the Unions, there-by repudiating the agreements, the Respondent vio-lated Section 8(a)(5) and (1) of the Act."IThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw' judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully- examined the record and find no basis for reversingthe findings.2 In various places in his decision, the judge characterized the 8(a)(5)violation alleged in this proceeding in different ways. We note the specif-ic complaint allegation at par.12 regarding the 8(aX5) violation was thefollowing-(a) Since on or before September 23, 1987, Respondent withdrewits recognition of Local 669 as the exclusive collective-bargainingrepresentative of the Local 669 Unit, by refusing to abide by andadhere to its collective-bargaining agreement with Local 669, there-by repudiating said agreement.(b) Since on or before October 29, 1987, Respondent withdrew itsrecognition of Local 696 as the exclusive collective-bargaining repre-sentative of the Local 696 Unit by refusing to abide by and adhere toits collective-bargaining agreement with Local 696, thereby repudiat-ing said agreementWe are satisfied that the judge's factual findings support the conclusionthat the Respondent violated the Act in the manner alleged in the com-plaint.Accordingly, we shall enter amended Conclusions of Law and weshall revise the judge's recommended Order and notice, to reflect the al-legations of the complaint.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Zengel Brothers, Inc., and F & J ZengelPlumbing & Heating, Inc., Freehold, New Jersey,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph l(a)."(a)Withdrawing recognition from Local 669and Local 696, United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO, as the exclusive collective-bargaining repre-sentative of the Respondent's employees, by refus-ing to abide by and adhere to the collective-bar-gaining agreements with Local 669 and Local 696,thereby repudiating said agreements."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT withdraw recognition from Local669 and Local 696, United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO, as the exclusive collective-bargainingrepresentative of our employees covered by theagreements, by refusing to abide by and adhere toour collective-bargaining agreementswith Local669 and Local 696, thereby repudiating said agree-ments.WE WILL NOT interrogate, threaten to discharge,or discharge employees for activities protected bySection 7 of the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce employees in theexercise of their rights under Section 7 of the Act.WE WILL make whole the appropriate individ-uals for any losses they may have suffered byreason of our failure to apply the terms of the col-lective-bargaining agreements in effect between usand Local 669 and Local 696, including all contri-butions the Unions would have received in accord-ance with the agreements, with interest.WE WILL offer John Rahn, David Kane— andJohn Cusanelli immediate and full reinstatement to298 NLRB No. 17 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheir former positions or, if such positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them whole for any lossof earnings they may have suffered by reason oftheir discharges, with interest.WE WILL remove from our files any referencesto the unlawful discharges of Rahn, Kane, and Cu-sanelli and notify them in writing that this has beendone and that the discharges will not be usedagainst themin any way.ZENGELBROTHERS,INC., AND F & JZENGEL PLUMBING & HEATING, INC.Bernard S.Mintz, Esq.,for the General Counsel.Mitchell B. Craner, Esq.,of New York, New York, forthe Respondents.Kathleen A.Murray,Esq. (Beins, Axelrod,Osborne &Mooney, P.C.),of Washington, D.C., for Local 669.FrancisH. Pykon, Esq.,of Newark, New Jersey, forLocal 696.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge. Thiscase was heard before me in Newark, New Jersey, onFebruary 7, 8, and 13, 1989. On charges filed on March23 and 29, 1988, a complaint was issued on July 27, 1988,alleging that Respondents, Zengel Brothers, Inc. (ZengelBrothers) and F & J Zengel Plumbing & Heating, Inc. (F& J) violatedSection 8(a)(1), (3), and (5) of the NationalLabor Relations Act (the Act). Respondents filed ananswer denying the commission of the alleged unfairlabor practices.The parties were given full opportunity to participate,produce evidence,examine and cross-examine witnesses,argue orally, and file briefs. Briefs were filed by GeneralCounsel, Local 669, and Respondents on May 19, 1989.1Upon the entire record of the case, including my ob-servation of the demeanor of the witnesses, I make thefollowingFINDINGS OF FACT1.JURISDICTIONZengel Brothers and F & J are corporations with anoffice and place of business in Freehold, New Jersey,where they have been engaged as plumbing and heatingcontractors in the building and construction industry, in-stalling and repairing residential and commercial heatingand plumbing systems, including fire prevention systems.Respondents have admitted that during the precedingyear they purchased and received at their Freehold facil-ity goods valued in excess of $50,000 from points locatedoutside the State of New Jersey. Respondents have ad-mitted, and I so find, that they are employers engaged in3General Counsel'smotion to correct transcript is granted.commercewithin themeaning ofSection 2(2), (6), and(7) of the Act. Respondents have also admitted, and Ifind, that Local 669 and Local 696, United Associationof Journeymen and Apprentices of the Plumbing & PipeFitting Industry of the United States and Canada, AFL-CIO are labororganizationswithin the meaning of Sec-tion 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues are:1.Do Zengel Brothers and F & J constitutea singleemployer within the meaning of the Act?2.Did Respondents enter into, and later repudiate, col-lective-bargaining agreements with Local 669 and Local696?3.Did Respondents unlawfully interrogate employeesand threaten them with discharge if they joined theUnion?4.Did Respondents discharge employees Rahn, Cusan-elli, and Kane because of their union activities?B. The Facts1.Single employerThe record discloses that Zengel Brothers and F & Jare commonly owned. John and Fran Zengel each owns50 percent of the shares of each corporation, with JohnZengel serving as president,and Fran Zengel serving assecretary, of each corporation. The Zengels manage bothcompanies and have ultimate labor relations authority forboth companies. Both corporations share common facili-ties in Freehold, New Jersey. Only Zengel Brothers'name is on the sign of the facility and there is one tele-phone number which is answered "Zengel Brothers." InRadio Union Local 1269 v. Broadcast Service,380 U.S.255, 256 (1965), the Supreme Court stated that the con-trolling criteria for establishingsingle-employerstatus are"interrelation of operations,common management, cen-tralized control of labor relations and common owner-ship."Not all of these indicia need be present.Blumen-feld Theatre Circuit,240 NLRB 206, 215 (1979).Based onthe entire record, I fmd that there exists an interrelationof operations, common management, common owner-ship, and centralized control of labor relations betweenthe two corporations. Accordingly, I fmd that ZengelBrothers, Inc., and F & J Zengel Plumbing & Heating,Inc. constitute a single employer within the meaning ofthe Act.2.Agreement with Local 669Both Local 669 and Local 696 represent sprinkler fit-terswho install and repairfire sprinkler systems.The ter-ritorial jurisdiction of Local 669 includes theentire Stateof New Jersey except for a 25-mile radiusof Newarkand a 15-mile radiusof Philadelphia. The territorial juris-diction of Local 696 includes those areas in New Jerseywithin a 25-mile radiusof Newark.On October 16, 1986, John Garthe,businessagent ofLocal 669, met with John Zengel, president of Respond- ZENGEL BROS.205ents.Garthe credibly testified that Zengel signed a col-lective-bargaining agreement with Local 669 at that time.Garthe asked Zengel how he wanted to identify thename of the employer on the agreement he had signedand Zengel gave Garthe a business card with the name"Zengel Bros., Inc." on it and its address. On October 30Local 669 sent to Zengel Brothers the fully executed sig-nature page and forms necessary for bonding purposes.There was no response to the letter. On December 29,1986, and February 19 and March 19, 1987, Local 669again requested that Zengel Brothers return the bondingforms. There was no response to any of the letters.Zengel testified that he signed the agreement withLocal 669 sometime in the fall of 1987 after he had al-ready signed an agreement with Local 696. Zengel alsotestified that he instructed Garthe to insert F & J as thename of the employer. I credit Garthe's testimony thatthe agreement was signed on October 16, 1986. I notethat Zengel handed Garthe a card which stated "ZengelBros., Inc." and I further note the letters dated October30 and December 29, 1986, and February 19 and March19,1987, relating to the agreement, all addressed toZengel Brothers. At no time did anyone from ZengelBrothers contact Local 669 to suggest that Local 669was corresponding with the wrong company. Based onthe entire record, I find that on October 16, 1986, ZengelBrothers entered into a collective-bargaining agreementwith Local 669.3.Agreement with Local 696During September 1987, Local 696 Business ManagerStephen Sczcepaniak learned that Zengel Brothers wasto perform work within its territorial jurisdiction on aproject known as the A & P job in South Plainfield.Sczcepaniak assigned Local 696 Business Agent RichardHodavance to contact John Zengel to discuss signing acontractwih Local 696. Hodavance credibly testifiedthat John Zengel signed a contract with Local 696 onOctober 29, 1987, effective by its terms through June 30,1989. Hodavance asked Zengel for a business card whichZengel gave to him and it identified "Zengel Bros., Inc."as the contracting company. Hodavance stapled the cardto the contract to identify the company with which hehad contracted.While Respondents concede that a con-tractwas ,signed with Local 696 in October 1987 theymaintain that the contracting party was instead F & J. IcreditHodavance's testimony that John Zengel handedhim a business card indicating "Zengel Bros., Inc." andthat card was then stapled to the collective-bargainingagreement. Based on the entire record, I find that on Oc-tober 29, 1987, Zengel Brothers entered into a collective-bargaining agreement with Local ' 696.24.Failure to comply with the agreementsSometime after it signed the Local 669 contractZengel Brothers employed a crew of employees to per-form work covered by the contract. However, Respond-2 Even were the contracting party to have been F & J, inasmuch as Ihave found both corporations to constitute a single employer, Respond-ents' obligations remain the same, irrespective of winch corporation wasthe contracting party.ents never paid the employees according to the contractnor did it observe the other terms and conditions of thecontract. In addition, following its signing of a contractwith Local 696 in October 1987 Zengel Brothers failedto apply the contract to bargaining unit work performedby its employees but instead applied the contract only toa single job, the A & P job in South Plainfield, NewJersey.5. Interrogation and threatsIn October 1987 John Rahn, a sprinkler fitter employ-ee of Zengel Brothers contacted Garthe about joiningLocal 669 and obtaining a collective-bargaining agree-ment at Zengel Brothers. Garthe was surprised at Rahn'sinquiries and explained that Local 669 already had a con-tract with Zengel Brothers and that pursuant to that con-tractRahn should have joined the Union and was al-ready covered by the contract. Thereafter Garthe metwith some Zengel Brothers' employees and providedthem with applications for membership in Local 669,which several of the employees completed.Soon after Rahn joined the Union he had a conversa-tionwith his supervisor, James Pace, at which time hetold Pace that he joined the Union. Pace replied, "Ithought you were going to stay with us and you wouldprobably eventually get my position . . . I'm sorry it hasto be this way . . . but you know they are not going tolook favorably on this." David Kane, another employee,credibly testified that during a conversation in December1987 at a job in Englewood, New Jersey, Pace told sev-eral employees that "he personally didn't like the unionsand he suggested that we not join the union and he saidhe wasn't sure what . . . would happen to us if wejoined the union, but we could all end up in a unionhiring hall." Kane also credibly, testified that after Rahn'stermination on December 18, 1987, Pace asked Cusanelli,Evan, and himself whether they had joined the Union.Kane then asked Pace why Rahn was fired and Pace re-plied that Rahn was fired because "he joined the union."Kane credibly testified that he then asked Pace if hewould be fired if he joined the Union and Pace replied,"I know that and you know that, but don't let thatchange your mind." In addition, Kane credibly testifiedthat after he and Cusanelli told Pace that they had joinedtheUnion, Pace told them "we should call up JohnGarthe and have him call John Zengel and tell him thatwe were officially in the union, and that they woulddefinitely fire us for that." Cusanelli corroborated Kane'stestimony. Based on the entire record, I find that Re-spondents interrogated their employees concerningwhether they joined the Union and threatened them withdischarge if they joined the Union.6.Discharge of RahnIn early December 1987, after receiving acknowledge-ment that he was in the Union, Rahn told Pace that hispaycheck "wasn't up to scale." He continued, "I was inthe union now and it should be' union scale." On Decem-ber 18 Rahn was discharged by Pace. Upon discharginghim, Pace told Rahn, "Here's your union scale, goodluck."Kane credibly testified that he asked Pace why 206DECISIONS OF THENATIONALLABOR RELATIONS BOARDRahn was discharged and Pace replied "because hejoined the union." Similarly, Cusanelli credibly testifiedthat he asked Pace why Rahn was discharged. Pace re-plied, "just between us, the reason John was fired wasbecause he went behind my back and joined the union."7.Discharges of Kane and CusanelliOn November 5, 1987, David Kane met with Garthe,atwhich time Garthe gave him a membership applica-tion and gave him an additional application to give toCusanelli.Kane gave the application to Cusanelli the fol-lowing day. During several meetings in the fall of 1987Kane and Cusanelli asked Pace what would happen ifthey joined the Union. It was during these meetings thatPace replied, "We could all end up in a union hiringhall." In early February 1988 Pace came to the jobsiteand asked both Kane and Cusanelli whether they were inthe Union yet. Kane replied, "Yes, it's just a matter ofsome paperwork coming through." Cusanelli also an-swered in the affirmative. On February 10, 1988, Pacedischarged Kane and Cusanelli. Kane credibly testifiedthat he asked Pace why they were being discharged andPace replied "Dave, you of all people should know whyyou are out of a job . . . you joined the union." Cusan-elli similarly credibly testified that when Pace was askedwhy they were discharged he answered, "You knowwhy and I know why. Because you guys joined theunion."C. Discussion and Conclusions1.Single employer and single-appropriate unitAs discussed above, I have found that Zengel Broth-ers, Inc.,and F & J Plumbing & Heating,Inc. constitutea single employer within the meaning of the Act. How-ever, once a determination has been made that the twocorporations constitute a single employer it is neverthe-lessnecessary to determine whether the employees ofboth corporations would constitute a single unit.SouthPrairie Construction Co. v. Operating Engineers Local 627,425 U.S. 800, 804 (1976). Respondents have admitted intheir answer that the employees of both corporations to-gether constitute a single-appropriate unit. In addition,the evidence in the record supports a fording that thesprinkler fitter employees of both corporations constitutean appropriate unit.The Companies are engaged in thesame type of business which businesses are highly inte-grated, sharing the same facility, office staff, trucks, andautomobiles. They also share the same supervisory andmanagerial personnel who have ultimate labor relationsauthority for both companies. Furthermore, the sprinklerfitters from both companies perform the same type ofwork and utilize the same skills in the performance oftheir duties.Additionally, there is evidence of contactand interchange between the groups of employees. Forexample, during Rahn's last week of employment, whilehe was on F & J's payroll, he continued to work withZengel Brothers' sprinkler fitters with whom he hadworked in the past. I find that the evidence warrants theconclusion that the two corporations' employees do notconstitute distinct and separate units and that thereforean employerwide unit is the appropriate unit. SeeDMRCorp.,258 NLRB 1063, fn. 3 (1981);Safety Electric Corp.,239 NLRB 40 (1978).2.Failure to bargainI have found that Respondents entered into an agree-ment with Local 669 on October 16, 1986, and withLocal 696 on October 29, 1987. The record is clear thatthe terms and conditions of employment relative to wageand fringe benefits as contained in the collective-bargain-ing agreements of Local 669 and Local 696 were not ap-plied to the employees who were carried on ZengelBrothers' payroll. By failing to abide by the wage andfringebenefitprovisionsof the collective-bargainingagreements and by unilaterally changing those terms andconditions of employment without negotiating with theUnions, Respondents have violated Section 8(a)(5) and(1) of the Act.NLRB v. Katz,369 U.S. 736 (1962).3.DischargesAs discussed above,Ihave foundthatRahn, Kane,and Cusanelli were discharged because they joined theUnion.While Pace testified that the three were terminat-ed because of a "lack of work," I find that reason to bepretextual.Pace himself testified that Rahn was laid offbecause"I didn't have any work for him,since he, was aunion member."Pace further conceded that had Rahnnot joined the Union he would have had "work forhim."With respect to Kane and Cusanelli, the evidence dem-onstrates that there was sprinklerfitterworkavailablewhich theycould have done had they not been terminat-ed.Thus,Evan, who toldPace that he had not joinedthe Union,continued to do sprinkler fitter work.In addi-tion,a different employee took their van out after theywere fired inorder tobring sprinkler fitting supplies tothe jobsite.Furthermore,Respondents have offered shift-ing reasons for the termination of Kane and Cusanelli.Thus,while Pace asserted the reason was "lack ofwork,"Heulitt,the general manager, statedthat theywere terminated because "they were not producing thework theyshould have in the allotted time."There is noevidence in the record that either Kane or Cusanelli re-ceived any complaints about their performance prior totheir discharges.The Board has long expressed the viewthat"when an employer vacillates in offering a rationaland consistent account of its actions,an inference may bedrawn that the real reason for its conduct is not amongthose asserted."Aluminum Technical Extrusions, 274NLRB 1414,1418(1985);F.W.I.L. Lundry Bros.Restau-rant,248 NLRB415, 428 (1980).Such an inference iswarranted here.Based on the above,Ifind that Respondents dis-charged Rahn,Kane,and Cusanelli because they joinedthe Union,in violation of Section 8(a)(3) and (1) of theAct. Respondents'reasons for the discharges are clearlypretextual.SeeLimestoneApparel Corp.,255 NLRB 722(1981), enfd.705 F.2d 799 (6th Cir.1982).Even werethis case to be considered as involving a dual motive,Respondents have not sustained their burden of showingthat the"same action would have taken place in the ab-sence of the protected conduct."Wright Line,251 NLRB ZENGEL BROS.2071083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982).CONCLUSIONS OF LAW1.Zengel Brothers, Inc., and F & J Plumbing & Heat-ing, Inc. are employers engaged in commerce with themeaning of Section 2(2), (6), and (7) of the Act.2.Local 669 and Local 696, United Association ofJourneymen and Apprentices of the Plumbing & PipeFitting Industry of the United States and Canada, AFL-CIO, are labor organizations within the meaning of Sec-tion 2(5) of the Act.3.Zengel Brothers, Inc.,and F & JZengel Plumbing& Heating, Inc. constitute a single employer within themeaningof the Act.4.By, failing to apply the terms of the collective-bar-gaining agreements between Respondents and the UnionstoRespondents' employees, Respondents have violatedSection 8(a)(5) and (1) of the Act.5.By interrogating their employees concerning theirunion activities and by threatening employees with dis-charge if they joined the Union, Respondents have vio-lated Section 8(a)(1) of the Act.6.By discharging certain employees because theyjoined the Union, Respondents have violated Section8(a)(3) and (1) of the Act.7.The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I find it necessary to orderRespondents to cease and desist therefrom and to takefurther action necessary to effectuate the policies of theAct. In addition, I shall order that the Respondents makewhole the appropriate individuals for any losses theymay have suffered by reason of Respondents' failure toapply the terms of the collective-bargaining agreements,including benefit contributions, with such amounts to becomputed in the manner set forth inOgle Protection Serv-ice,183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir.1971), plus interest3 as computed inNew Horizons for theRetarded,283 NLRB 1173 (1987).4 The collective-bar-gaining agreement with Local 669 expired on March 31,1988,and the collective-bargaining agreementwithLocal 696 expired on June 30, 1989. In its brief, Local669 requests that I issue a bargaining order. However,underJohn Deklewa & Sons,282 NLRB 1375, 1377-1278(1987), enfd. sub nom.IronWorkers Local 3 v. NLRB,843 F.2d 770 (3d Cir. 1988), upon the expiration of an8(f) agreement, the signatory union will enjoy no pre-sumption of majority status, and either party may repudi-ate the 8(f) bargaining relationship. The complaint in thisproceeding alleged that Respondents repudiated the col-lective-bargaining agreements and I have so found. Ac-cordingly, pursuant toDeklewa,Iwill not issue a bar-gaining order. SeeMeekins, Inc.,290 NLRB 126 (1988).In addition, Respondents having terminated the em-ployment of John Rahn, David Kane, and John Cusan-elli,I shall order Respondents to offer them full rein-statement to their former positions or, if such positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningsthat they may have suffered from the time of their termi-nation to the date of Respondents' offers of reinstate-ment. Backpay shall be computed in accordance with theformula approved inF.W. Woolworth Co.,90 NLRB 289(1950), with interest as computed inNew Horizons for theRetarded,supra.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed5ORDERThe Respondents, Zengel Brothers, Inc., and F & JZengel Plumbing & Heating, Inc., Freehold, New Jersey,their officers, agents, successors, and assigns, shall1.Cease and desist from(a)Withdrawing recognition during the term of a col-lective-bargaining agreement from Local 669 or Local696, United Association of Journeymen and Apprenticesof the Plumbing & Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO as the exclusive collec-tive-bargaining representative of the Respondents' em-ployees covered by the agreements.(b) Interrogating, threatening to discharge, or dis-charging employees for activities protected by Section 7of the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole the appropriate individuals for anylosses they may have suffered by reason of Respondents'failure to apply the terms of the collective-bargainingagreements in effect between Respondents and Local 669and Local 696, including all contributions the Unionwould have received in accordance with the agreements,with interest, in the manner set forth above in the sectionentitled "The Remedy."(b) Offer John Rahn, David Kane, and John Cusanelliimmediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole forany loss of earnings they may have suffered by reason oftheir discharges,with interest, in the manner set forthabove in the section entitled "The Remedy."a SeeMerryweather Optical Co.,240 NLRB 1213 (1979).a UnderNew Horizons,interest on and after January 1, 1987 shall be5 If no exceptions are filed as provided by Sec 102 46 of the Board'scomputed at the "short-term Federal rate" for the underpayment of taxesRules and Regulations, the findings, conclusions, and recommendedas set out in the 1986 amendment to 26 U.S.C. § 6621. Interest onOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theamounts accrued prior to January 1, 1987, shall be computed in accord-Board and all objections to them shall be deemed waived for all pur-ance withFlorida Steel Corp.,231 NLRB 651 (1977).poses 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(c)Remove from their files any references to the un-lawful discharges of Rahn, Kane, and Cusanelli andnotify them in writing that this has been done and thatthe discharges will not be used against them in any way.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amounts owing under the terms ofthis Order.(e) Post at its facility in Freehold, New Jersey, copiesof the attached notice marked "Appendix."s Copies ofthe notice on forms provided by the Regional Directorfor Region 22, after being duly signed by the Respond-ents' authorized representative, shall be posted by theRespondents immediately upon receipt and be maintainedfor 60 consecutive days in conspicuous places, includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ents to ensure that the notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondents have taken to comply.B If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."